[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Sibrian, Slip Opinion No. 2020-Ohio-3867.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-3867
              THE STATE OF OHIO, APPELLANT, v. SIBRIAN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as State v. Sibrian, Slip Opinion No. 2020-Ohio-3867.]
Court of appeals’ judgment reversed on the authority of State v. Taylor and cause
          remanded.
      (No. 2019-0697―Submitted July 22, 2020―Decided August 4, 2020.)
             APPEAL from the Court of Appeals for Montgomery County,
                               No. 27964, 2019-Ohio-1262.
                                    _________________
          {¶ 1} The judgment of the court of appeals is reversed, and the cause is
remanded to the court of appeals for application of State v. Taylor, __ Ohio St.3d
__, 2020-Ohio-3514, __ N.E.3d __.
          O’CONNOR, C.J., and KENNEDY, FISCHER, and DEWINE, JJ., concur.
          FRENCH, J., dissents and would order briefing.
          DONNELLY, J., dissents for the reasons set forth in the dissenting opinion in
Taylor.
                            SUPREME COURT OF OHIO




       STEWART, J., dissents and would dismiss the appeal as having been
improvidently accepted.
                              _________________
       Mathias H. Heck Jr., Montgomery County Prosecuting Attorney, and
Andrew T. French, Assistant Prosecuting Attorney, for appellant, state of Ohio.
                              _________________




                                        2